DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
Claims 6-7, 9,15 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the claim objections are addressed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2,5, 10-11,14, 17-21 and 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al US20210344558A1 in view of Rofougaran et al (US 2020/0099418 A1).
Regarding claim 1, Lee et al US20210344558A1 discloses an apparatus for wireless communication at a first wireless device (i.e.  fig.3, A user equipment (UE)), comprising: 		a memory (fig. 3. a memory 360); and 							at least one processor coupled to the memory (fig.3, processor 340 couple to the memory 360) and [0065] The memory 360 is coupled to the processor 340) and configured to: 		receive a self-interference measurement (SIM) configuration having one or more parameters [0145]-[0146] disclose UE is configured with different TDD slot/symbol patterns (i.e. parameter) each of which is associated with a configured beam ID, measuring self-interference at the UE),										perform a SIM based on the SIM configuration ([0145]-[0146] disclose UE  measure self-interference across different panels with different beams based on multiple beam-specific DL and UL slot/symbol configurations),						report one or more beams having a largest self-interference reference signal receive power (RSRP) [0146] discloses UE is configured to report the corresponding interference quantity) [0148] UE is configured to report all or part of the corresponding self-interference. In one example, only one representative self-interference value (e.g., maximum self-interference value among the measurements by sweeping can be configured to report[00150] discloses the UE measures both RSRPs of DL RS and UL RS. wherein DL RS is associated at a panel with a DL beam, and UL RS is associated at the other panels with a UL beams, UE reports all or part of the corresponding RSRPs (or other value(s)) in subsequent UL transmission(s). In one example, only one representative RSRP value (e.g., maximum RSRP value among the measurements by sweeping) can be configured to report).			While Lee discloses in [0146] discloses the UE transmits UL RS (e.g., SRS) at a panel(s) with a UL beam(s) and   receives DL RS at another panel(s) with a DL beam(s) at a same time-and-frequency resource (i.e. echo)), UE measures the UL RS (i.e., self-interference), reports the corresponding interference.						Lee does not explicitly disclose self- interference specific to clutter echo detection.	Rofougaran et al (US 2020/0099418 A1) discloses self- interference specific to clutter echo detection ([0027] discloses the communication device is configured to detect an amount and a direction of echo signals at the donor Rx.  wherein [0004] The echo signals cause self-interference with the RF signals received at the receiver side of the communication device).	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify an apparatus for wireless communication at a first wireless device of Lee by including self- interference specific to clutter echo detection, as taught by Rofougaran, in order to detect an amount and a direction of echo signals (see Rofougaran [0027]).
Regarding claim 17, Lee et al US20210344558A1 discloses an apparatus for wireless communication at a first wireless device (i.e.  fig.3, A user equipment (UE)), comprising: a memory (fig. 3. a memory 360); and at least one processor coupled to the memory(fig.3, processor 340 couple to the memory 360) and [0065] The memory 360 is coupled to the processor 340) and configured to: 								transmit an uplink sounding reference signal (SRS), an uplink demodulation reference signal (DMRS), a physical uplink shared channel (PUSCH), or a physical uplink control channel (PUCCH); determine to perform self-interference measurement (SIM); perform the SIM  based on measurements of the uplink SRS, the uplink DMRS, the PUSCH, or the PUCCH; [0146] discloses the UE transmits UL RS (e.g., SRS) at a panel(s) with a UL beam(s) and  receives DL RS at another panel(s) with a DL beam(s) at a same time-and-frequency resource (i.e. echo)),UE measures the UL RS (i.e., self-interference), reports the corresponding interference),												report one or more beams having a largest self-interference reference signal receive power (RSRP). [0146] discloses UE is configured to report the corresponding interference quantity) [0148] UE is configured to report all or part of the corresponding self-interference. In one example, only one representative self-interference value (e.g., maximum self-interference value among the measurements by sweeping can be configured to report[00150] discloses the UE measures both RSRPs of DL RS and UL RS. wherein DL RS is associated at a panel with a DL beam, and UL RS is associated at the other panels with a UL beams, UE reports all or part of the corresponding RSRPs (or other value(s)) in subsequent UL transmission(s). In one example, only one representative RSRP value (e.g., maximum RSRP value among the measurements by sweeping) can be configured to report)Lee does not explicitly disclose self- interference specific to clutter echo detection.	Rofougaran et al (US 2020/0099418 A1) discloses self- interference for clutter echo detection [0027] discloses the communication device is configured to detect an amount and a direction of echo signals at the donor Rx.  wherein [0004] The echo signals cause self-interference with the RF signals received at the receiver side of the communication device).	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify an apparatus for wireless communication at a first wireless device of Lee by including self- interference specific for  clutter echo detection, as taught by Rofougaran, in order to detect an amount and a direction of echo signals (see Rofougaran [0027]).
Regarding claim 10, Lee et al US20210344558A1 discloses An apparatus for wireless communication at a first wireless device(i.e.  fig.3, A user equipment (UE)), comprising: a memory (fig. 3. a memory 360); and at least one processor coupled to the memory(fig.3, processor 340 couple to the memory 360) and [0065] The memory 360 is coupled to the processor 340), and configured to: 								transmit, to a second wireless device, a self-interference measurement (SIM) configuration having one or more parameters specific[0148] discloses UE reports all or part of the corresponding self-interferences in subsequent UL transmissions to  NB. In one example, only one representative self-interference value (e.g., maximum self-interference value among the measurements by sweeping) can be configured to report. 
[0149]-[0150] UE  measure both RSRPs of DL RS and UL RS and  reports the corresponding RSRPs (or other value(s)) in subsequent UL transmission(s), In one example, only one representative RSRP value (e.g., maximum RSRP value among the measurements by sweeping) can be configured to report).		receive a report for one or more beams having a largest self-interference reference signal receive power (RSRP) [0146] NB collects the interference quantity with respect to the relationship between DL and UL panels with DL and UL beams, and NB allocates multiple DL and UL slot/symbol configurations each of which is associated with a different beam ID, in a manner that self-interference can be minimized.												Lee does not explicitly disclose self- interference specific to clutter echo detection.	Rofougaran et al (US 2020/0099418 A1) discloses self- interference specific to clutter echo detection ([0027] discloses the communication device is configured to detect an amount and a direction of echo signals at the donor Rx.  wherein [0004] The echo signals cause self-interference with the RF signals received at the receiver side of the communication device).	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify an apparatus for wireless communication at a first wireless device of Lee by including self- interference specific to clutter echo detection, as taught by Rofougaran, in order to detect an amount and a direction of echo signals (see Rofougaran [0027]).
Regarding claim 26, Lee et al US20210344558A1 discloses an apparatus for wireless communication at a first wireless device, (i.e.  fig.3, A user equipment (UE)), comprising: a memory (fig. 3. a memory 360); and at least one processor coupled to the memory(fig.3, processor 340 couple to the memory 360) and [0065] The memory 360 is coupled to the processor 340) and configured to: 									receive a request from a second wireless device for a measurement resource for self-interference measurement (SIM) [0145]-[0146] disclose UE is configured with different TDD slot/symbol patterns (i.e. parameter) each of which is associated with a configured beam ID, measuring self-interference at the UE),
transmit a configuration of the measurement resource to the second wireless device [0148] discloses UE reports all or part of the corresponding self-interferences in subsequent UL transmissions to NB. In one example, only one representative self-interference value (e.g., maximum self-interference value among the measurements by sweeping) can be configured to report. 
[0149]-[0150] UE  measure both RSRPs of DL RS and UL RS and  reports the corresponding RSRPs (or other value(s)) in subsequent UL transmission(s), In one example, only one representative RSRP value (e.g., maximum RSRP value among the measurements by sweeping) can be configured to report).		receive a report of one or more beams having a largest self-interference reference signal receive power (RSRP) [0146] NB collects the interference quantity with respect to the relationship between DL and UL panels with DL and UL beams, and NB allocates multiple DL and UL slot/symbol configurations each of which is associated with a different beam ID, in a manner that self-interference can be minimized.												Lee does not explicitly disclose self- interference specific to clutter echo detection.	Rofougaran et al (US 2020/0099418 A1) discloses self- interference specific to clutter echo detection ([0027] discloses the communication device is configured to detect an amount and a direction of echo signals at the donor Rx.  wherein [0004] The echo signals cause self-interference with the RF signals received at the receiver side of the communication device).	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify an apparatus for wireless communication at a first wireless device of Lee by including self- interference specific to clutter echo detection, as taught by Rofougaran, in order to detect an amount and a direction of echo signals (see Rofougaran [0027]).					

Regarding claim 2,11 ,18 and 27, the combination of Lee and Rofougaran discloses all the features with respect to the claims 1,10,17, and 26, respectively.					Lee further discloses a transceiver coupled to the at least one processor (fig.3, processor340 couple to the transceiver 310 via he TX processing circuitry 315 and The RX processing circuitry 325).									
Regarding claim 5 and 14, the combination of Lee and Rofougaran discloses all the features with respect to the claims 1 and 10, respectively
Lee further discloses wherein the one or more parameters for the clutter echo detection includes additional resources for the SIM, wherein the additional resources include one or more of: increased beam sweeps for the SIM [0115] discloses UE performs multi-beam operation. For example, the multi-beam process can be a process or a series of processes that can include beam sweeping, beam measurement, beam reporting, and/or beam indication) and [0148] UE is configured to periodically send UL RS at a panel with a UL beam (i.e., corresponding to a beam ID) for a time period and to measure the UL RS (self-interference) by sweeping all (or part) of DL beams at the other panels one-by-one, and configure UE 116 to report all or part of the corresponding self-interferences in subsequent UL transmissions),			a first indication to use a synchronization signal block (SSB) for the SIM for the clutter echo detection, a second indication to use a channel state information reference signal (CSI-RS) for the SIM, or a third indication to use a sounding reference signal (SRS) for the SIM [0146] discloses the UE transmits UL RS (e.g., SRS) at a panel(s) with a UL beam(s) and receives DL RS at another panel(s) with a DL beam(s) at a same time-and-frequency resource (i.e. echo)),UE measures the UL RS (i.e., self-interference), reports the corresponding interference, wherein  [0096] the UE receives a reference signal, such as an, synchronization signal block (SSB) and/or a CSI-RS  and the UE  transmits a reference signal, such as an UL sounding reference signal (SRS).
Lee does not explicitly disclose SIM for the clutter echo detection.				Rofougaran et al (US 2020/0099418 A1) discloses self- interference for clutter echo detection [0027] discloses the communication device is configured to detect an amount and a direction of echo signals at the donor Rx.  wherein [0004] The echo signals cause self-interference with the RF signals received at the receiver side of the communication device).	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify an apparatus for wireless communication at a first wireless device of Lee by including self- interference specific for clutter echo detection, as taught by Rofougaran, in order to detect an amount and a direction of echo signals (see Rofougaran [0027]).
Regarding claim 19, the combination of Lee and Rofougaran discloses all the features with respect to the claim 10,
Lee further discloses wherein the first wireless device determines to perform the SIM autonomously without instructions from a second wireless device[0146] discloses the UE transmits UL RS (e.g., SRS) at a panel(s) with a UL beam(s) and  receives DL RS at another panel(s) with a DL beam(s) at a same time-and-frequency resource (i.e. echo)),UE measures the UL RS (i.e., self-interference), reports the corresponding interference.
Lee does not explicitly disclose SIM for the clutter echo detection.				Rofougaran et al (US 2020/0099418 A1) discloses self- interference for clutter echo detection [0027] discloses the communication device is configured to detect an amount and a direction of echo signals at the donor Rx.  wherein [0004] The echo signals cause self-interference with the RF signals received at the receiver side of the communication device).	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify an apparatus for wireless communication at a first wireless device of Lee by including self- interference specific for clutter echo detection, as taught by Rofougaran, in order to detect an amount and a direction of echo signals (see Rofougaran [0027]).
Regarding claim 20, the combination of Lee and Rofougaran discloses all the features with respect to the claim 17,
Lee further discloses wherein the first wireless device performs the SIM for the clutter echo detection within a window received in a configuration from a second wireless device[0148] gNB (i.e. Second wireless device)  configures UE  to periodically send UL RS at a panel with a UL beam (i.e., corresponding to a beam ID) for a time period (i.e. a window), and to measure the UL RS (self-interference) by sweeping all (or part) of DL beams at the other panels one-by-one,				wherein the at least one processor is further configured to: 					request measurement resources from the first wireless device[0146] discloses the UE transmits UL RS (e.g., SRS) at a panel(s) with a UL beam(s) and receives DL RS at another panel(s) with a DL beam(s) at a same time-and-frequency resource (i.e. echo)),UE measures the UL RS (i.e., self-interference), reports the corresponding interference,; and 				receive the configuration of the window from the second wireless device[0146] UE receive from gNB  DL and UL slot/symbol configurations ,  for  measure self-interference across different panels with different beams, he UE can be configured to transmit UL RS (e.g., SRS) at a panel(s) with a UL beam(s) and to measure the UL RS (i.e., self-interference) at another panel(s) with a DL beam(s), e.g., at a same time-and-frequency resource,
Lee does not explicitly disclose SIM for the clutter echo detection.				Rofougaran et al (US 2020/0099418 A1) discloses self- interference for clutter echo detection [0027] discloses the communication device is configured to detect an amount and a direction of echo signals at the donor Rx, wherein [0004] The echo signals cause self-interference with the RF signals received at the receiver side of the communication device).	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify an apparatus for wireless communication at a first wireless device of Lee by including self- interference specific for clutter echo detection, as taught by Rofougaran, in order to detect an amount and a direction of echo signals (see Rofougaran [0027]).
Regarding claim 21, the combination of Lee and Rofougaran discloses all the features with respect to the claim 17,
Lee further discloses wherein the first wireless device reports the one or more beams to a second wireless device in a reporting resource indicated by the second wireless device, 
[0147] a NB configures UE to send UL RS at a panel with a UL beam (i.e., corresponding to a beam ID) and to measure the UL RS (self-interference) at another panel with a DL beam (i.e., corresponding to another beam ID), and the UE  is configured to report the corresponding self-interference in a subsequent UL transmission. The interval for subsequent UL transmission can be configured or fixed),			wherein the at least one processor is further configured to: 					request the reporting resource for the clutter echo detection from the second wireless device[0146] discloses the UE transmits UL RS (e.g., SRS) at a panel(s) with a UL beam(s) and receives DL RS at another panel(s) with a DL beam(s) at a same time-and-frequency resource (i.e. echo)),UE measures the UL RS (i.e., self-interference), reports the corresponding interference; and 										receive a configuration of the reporting resource from the second wireless device [0146] UE receive from gNB  DL and UL slot/symbol configurations ,  for  measure self-interference across different panels with different beams, the UE can be configured to transmit UL RS (e.g., SRS) at a panel(s) with a UL beam(s) and to  measure the UL RS (i.e., self-interference) at another panel(s) with a DL beam(s), e.g., at a same time-and-frequency resource, [0147] the UE  is configured to report the corresponding self-interference in a subsequent UL transmission. The interval for subsequent UL transmission can be configured or fixed
Regarding claim 28, the combination of Lee and Rofougaran discloses all the features with respect to the claim 26.										Lee further discloses wherein the measurement resource includes a SIM window [0148] gNB (i.e. Second wireless device) configures UE  to periodically send UL RS at a panel with a UL beam (i.e., corresponding to a beam ID) for a time period (i.e. a window), and to measure the UL RS (self-interference) by sweeping all (or part) of DL beams at the other panels one-by-one.		

Regarding claim 29, the combination of Lee and Rofougaran discloses all the features with respect to the claim 26.										Lee further discloses wherein the measurement resource includes a half duplex resource [0146] UE receive from gNB  DL and UL slot/symbol configurations ,  for  measure self-interference across different panels with different beams, the UE can be configured to transmit UL RS (e.g., SRS) at a panel(s) with a UL beam(s) and to measure the UL RS (i.e., self-interference) at another panel(s) with a DL beam(s), e.g., at a same time-and-frequency resource, [0147] the UE  is configured to report the corresponding self-interference in a subsequent UL transmission. The interval for subsequent UL transmission can be configured or fixed.
Regarding claim 30, the combination of Lee and Rofougaran discloses all the features with respect to the claim 26.	, 									Lee further discloses wherein the report is received in a reporting resource indicated by the first wireless device [0148] discloses UE reports all or part of the corresponding self-interferences in subsequent UL transmissions to NB. In one example, only one representative self-interference value (e.g., maximum self-interference value among the measurements by sweeping) can be configured to report. 
[0149]-[0150] UE  measure both RSRPs of DL RS and UL RS and  reports the corresponding RSRPs (or other value(s)) in subsequent UL transmission(s), In one example, only one representative RSRP value (e.g., maximum RSRP value among the measurements by sweeping) can be configured to report,
wherein the request further requests the reporting resource for from the second wireless device[0146] discloses the UE transmits UL RS (e.g., SRS) at a panel(s) with a UL beam(s) and receives DL RS at another panel(s) with a DL beam(s) at a same time-and-frequency resource (i.e. echo)),UE measures the UL RS (i.e., self-interference), reports the corresponding interference,, and 								wherein the configuration further indicates the reporting resource for the second wireless device[0146] UE receive from gNB  DL and UL slot/symbol configurations ,  for  measure self-interference across different panels with different beams, the UE can be configured to transmit UL RS (e.g., SRS) at a panel(s) with a UL beam(s) and to measure the UL RS (i.e., self-interference) at another panel(s) with a DL beam(s), e.g., at a same time-and-frequency resource,.
Lee does not explicitly disclose self- interference specific to clutter echo detection.	Rofougaran et al (US 2020/0099418 A1) discloses self- interference specific to clutter echo detection ([0027] discloses the communication device is configured to detect an amount and a direction of echo signals at the donor Rx.  wherein [0004] The echo signals cause self-interference with the RF signals received at the receiver side of the communication device).	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify an apparatus for wireless communication at a first wireless device of Lee by including self- interference specific to clutter echo detection, as taught by Rofougaran, in order to detect an amount and a direction of echo signals (see Rofougaran [0027]).

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al . US20210344558A1, in view of in view of Rofougaran et al (US 2020/0099418 A1) in view of    Yu US 20030071749 A1
Regarding claims 3 and 12, the combination of Lee and Rofougaran discloses all the features with respect to the claims 1 and 10, respectively.							Lee further discloses wherein to perform the SIM for the clutter echo detection includes transmission of one or more of 										an uplink sounding reference signal[0146] discloses the UE transmits UL RS (e.g., SRS) at a panel(s) with a UL beam(s) and receives DL RS at another panel(s) with a DL beam(s) at a same time-and-frequency resource (i.e. echo)),UE measures the UL RS (i.e., self-interference), reports the corresponding interference) 							an uplink demodulation reference signal, 							a physical uplink shared channel, or 								a physical uplink control channel based on the increased transmission power.
The combination of Lee and Rofougaran does not explicitly disclose wherein the one or more parameters for the clutter echo detection include an increased transmission power.			Yu US 20030071749 A1 disclose wherein the one or more parameters for the clutter echo detection include an increased transmission power [0003] a radar system may increase its transmission power in an attempt to receive a stronger return signal or echo (indicative of the reflected signals). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify an apparatus for wireless communication at a first wireless device of the combination of Lee and  Rofougaran by including wherein the one or more parameters for the clutter echo detection include an increased transmission power, as taught by Yu, in order to receive a stronger return signal or echo (indicative of the reflected signals) (see Yu [0003]).					

Claim 4 and 13 are  rejected under 35 U.S.C. 103 as being unpatentable over Lee et al  US20210344558A1l, in view of in view of Rofougaran et al (US 2020/0099418 A1) in view of   ZHOHOV et al US 20220078099 A1 .
Regarding claims 4 and 13, the combination of Lee and Rofougaran discloses all the features with respect to the claims 1 and 10, respectively.
The combination of Lee and Rofougaran does not explicitly disclose wherein the one or more parameters for the clutter echo detection includes one or more timing parameters, wherein the one or more timing parameters includes at least one of:	 an adjusted transmission timing, a guard period on adjacent symbols to symbols measuring self-interference caused by clutter echo, an increased measurement window, or 	an indication for the first wireless device to measure and report round trip timing (RTT) information.						ZHOHOV et al US 20220078099 A1  discloses wherein the one or more parameters for the clutter echo detection includes one or more timing parameters, wherein the one or more timing parameters includes at least one of: an adjusted transmission timing, a guard period on adjacent symbols to symbols measuring self-interference caused by clutter echo, an increased measurement window, or an indication for the first wireless device to measure and report round trip timing (RTT) information [0004], round trip time is measured by sending a packet sequence from a source to destination node in the network, echoing the packet sequence at that point back to the source. Once the source node receives the echo from the destination, it may subtract the receive time from the original send time. The difference among the times represents the RTT latency value.									It would have been obvious to one of ordinary skill in the art at the time of the invention to modify an apparatus for wireless communication at a first wireless device of the combination of Lee and  Rofougaran by including wherein the one or more parameters for the clutter echo detection includes one or more timing parameters, wherein the one or more timing parameters includes at least one of: an adjusted transmission timing, a guard period on adjacent symbols to symbols measuring self-interference caused by clutter echo, an increased measurement window, or an indication for the first wireless device to measure and report round trip timing (RTT) information , as taught by ZHOHOV, in order to  measure round trip time using the echo  (see ZHOHOV [0004]).		
Claims 8 and 22-24 are  rejected under 35 U.S.C. 103 as being unpatentable over Lee et al  US20210344558A1l, in view of in view of Rofougaran et al (US 2020/0099418 A1) in view of   LIU et al US 2019 / 0013923 A1
Regarding claims 8 and 23, the combination of Lee and Rofougaran discloses all the features with respect to the claims 1 and 17, respectively.
Lee does not explicitly disclose self- interference specific to clutter echo detection.	Rofougaran et al (US 2020/0099418 A1) discloses self- interference specific to clutter echo detection ([0027] discloses the communication device is configured to detect an amount and a direction of echo signals at the donor Rx.  wherein [0004] The echo signals cause self-interference with the RF signals received at the receiver side of the communication device).	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify an apparatus for wireless communication at a first wireless device of Lee by including self- interference specific to clutter echo detection, as taught by Rofougaran, in order to detect an amount and a direction of echo signals (see Rofougaran [0027]).					The combination of Lee and Rofougaran does not explicitly disclose wherein the first wireless device performs the SIM in a full duplex mode.		 				LIU et al US 2019 / 0013923 A1 discloses wherein the first wireless device performs the SIM in a full duplex mode [0030] discloses determining the wireless communication device to operate in the full-duplex mode or the half-duplex mode according a self-interference
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify an apparatus for wireless communication at a first wireless device of the combination of Lee and  Rofougaran by including wherein the first wireless device performs the SIM in a full duplex mode , as taught by LIU, in order to determine the wireless communication device to operate in the full-duplex mode or the half-duplex mode  (see LIU [0030]).
Regarding claim 22, the combination of Lee and Rofougaran discloses all the features with respect to the claim 17.										Lee does not explicitly disclose self- interference specific to clutter echo detection.	Rofougaran et al (US 2020/0099418 A1) discloses self- interference specific to clutter echo detection ([0027] discloses the communication device is configured to detect an amount and a direction of echo signals at the donor Rx.  wherein [0004] The echo signals cause self-interference with the RF signals received at the receiver side of the communication device).	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify an apparatus for wireless communication at a first wireless device of Lee by including self- interference specific to clutter echo detection, as taught by Rofougaran, in order to detect an amount and a direction of echo signals (see Rofougaran [0027]).					The combination of Lee and Rofougaran does not explicitly disclose wherein the first wireless device performs the SIM in a half-duplex mode..	LIU et al US 2019 / 0013923 A1 discloses herein the first wireless device performs the SIM in a half-duplex mode [0030] discloses determining the wireless communication device to operate in the full-duplex mode or the half-duplex mode according a self-interference
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify an apparatus for wireless communication at a first wireless device of the combination of Lee and Rofougaran by including herein the first wireless device performs the SIM in a half-duplex mode , as taught by LIU, in order to determine the wireless communication device to operate in the full-duplex mode or the half-duplex mode  (see LIU [0030]).
Regarding claim 24, the combination of Lee , Rofougaran and LIU discloses all the features with respect to the claim 23.									Lee discloses wherein the at least one processor is further configured to: receive a configuration of half duplex resources from a second wireless device, wherein the first wireless device performs the SIM using the half duplex resources [0146] UE receive from gNB  DL and UL slot/symbol configurations ,  for  measure self-interference across different panels with different beams, the UE can be configured to transmit UL RS (e.g., SRS) at a panel(s) with a UL beam(s) and to measure the UL RS (i.e., self-interference) at another panel(s) with a DL beam(s), e.g., at a same time-and-frequency resource, [0147] the UE  is configured to report the corresponding self-interference in a subsequent UL transmission. The interval for subsequent UL transmission can be configured or fixed
Lee does not explicitly disclose self- interference specific to clutter echo detection.	Rofougaran et al (US 2020/0099418 A1) discloses self- interference specific to clutter echo detection ([0027] discloses the communication device is configured to detect an amount and a direction of echo signals at the donor Rx.  wherein [0004] The echo signals cause self-interference with the RF signals received at the receiver side of the communication device).	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify an apparatus for wireless communication at a first wireless device of Lee by including self- interference specific to clutter echo detection, as taught by Rofougaran, in order to detect an amount and a direction of echo signals (see Rofougaran [0027]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al  US20210344558A1, in view of in view of Rofougaran et al (US 2020/0099418 A1) in view of   Shao et al  US 2021/0211893 A1

Regarding claim 16, the combination of Lee and Rofougaran discloses all the features with respect to the claim 10.										Lee discloses wherein the report indicates the one or more beams having the largest self-interference RSRP [0148] discloses UE reports all or part of the corresponding self-interferences in subsequent UL transmissions to NB. In one example, only one representative self-interference value (e.g., maximum self-interference value among the measurements by sweeping) can be configured to report. 
[0149]-[0150] UE  measure both RSRPs of DL RS and UL RS and  reports the corresponding RSRPs (or other value(s)) in subsequent UL transmission(s), In one example, only one representative RSRP value (e.g., maximum RSRP value among the measurements by sweeping) can be configured to report,
Lee does not explicitly disclose self- interference specific to clutter echo detection.	Rofougaran et al (US 2020/0099418 A1) discloses self- interference specific to clutter echo detection ([0027] discloses the communication device is configured to detect an amount and a direction of echo signals at the donor Rx.  wherein [0004] The echo signals cause self-interference with the RF signals received at the receiver side of the communication device).	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify an apparatus for wireless communication at a first wireless device of Lee by including self- interference specific to clutter echo detection, as taught by Rofougaran, in order to detect an amount and a direction of echo signals (see Rofougaran [0027]).					The combination of Lee and Rofougaran does not explicitly disclose wherein the one or more beams are indicated by a channel state information reference signal (CSI-RS) identifier (ID) for each of the one or more beams
Shao et al  US 2021/0211893 A1 discloses wherein the one or more beams are indicated by a channel state information reference signal (CSI-RS) identifier (ID) for each of the one or more beams.[0090] the identifier of the beam is a resource identifier (ID) of a channel state information reference signal (CSI-RS)
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify an apparatus for wireless communication at a first wireless device of  Lee and Rofougaran by including wherein the one or more beams are indicated by a channel state information reference signal (CSI-RS) identifier (ID) for each of the one or more beams, as taught by Shao, in order to identify a beam (see Shao [0090]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELTIF AJID whose telephone number is (571)272-7749. The examiner can normally be reached 9 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDELTIF AJID/Examiner, Art Unit 2478